Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 7, 2018

                                       No. 04-18-00472-CR

                                        Susan DONNELL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 17-09-238-CRW
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
        On October 26, 2018, appellant filed a “Motion to Extend Briefing Deadline Pending
Supplementation or Correction of Appellate Record.” In her motion, appellant informed this
court that the clerk’s record was incomplete. According to appellant, the clerk’s record did not
contain “a copy of Appellant’s motion to suppress, the written order denying Appellant’s motion
to suppress, and any findings of fact made by the trial court.” A review of the clerk’s record,
which was filed on September 4, 2018, confirmed these items are missing. Therefore, we
ordered the Wilson County District Clerk to file a supplemental clerk’s record with a copy of the
missing items. On November 5, 2018, the Wilson County District Clerk filed a letter, stating the
motion to suppress, order denying the motion to suppress, or findings of fact were not filed with
the district clerk’s office, and therefore, she is unable to file a supplemental clerk’s record.

        Rule 34.5(e) provides that in the event an item in the clerk’s record is missing, “the
parties, may, by written stipulation, delivery a copy of that item to the trial court clerk for
inclusion in the clerk’s record or a supplement.” Accordingly, we ORDER the parties to file a
written response in this court on or before November 19, 2018 stating whether they can agree as
to what items in the clerk’s records are missing and deliver copies of those items to the trial court
clerk for inclusion in a supplemental clerk’s record. If the parties cannot agree, we may abate
this matter to the trial court to determine what constitutes accurate copies of any missing items
and order the items to be included in the supplemental clerk’s record.
      We order the clerk of this court to serve a copy of this order on all counsel and the
Wilson County District Clerk.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court